Citation Nr: 0820402	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a low back disability, 
to include degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1982, with additional prior service totaling two years, eight 
months, and one day.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
continued a 40 percent disability rating for the veteran's 
service-connected low back disorder.  The veteran timely 
filed a Notice of Disagreement (NOD) in March 2005.  The RO 
provided a Statement of the Case (SOC) in June 2005 and 
thereafter, in July 2005, the veteran timely filed a 
substantive appeal.  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

On appeal in March 2007, the Board remanded the case for 
additional development, to include providing adequate 
Veterans Claims Assistance Act (VCAA) notice and obtaining a 
VA orthopedic examination.  In January 2008, the Appeals 
Management Center (AMC) issued a SSOC.  

In the instant case, the Board finds that the AMC has 
complied with the March 2007 Remand Order, and therefore it 
may proceed with its review of this appeal.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

The Board also comments that the veteran has applied for 
total disability based on individual unemployability (TDIU), 
which the RO denied in its November 2004 decision.  The 
veteran filed a timely NOD in March 2005, and the RO 
submitted a SOC in April 2006.  However, the veteran did not 
perfect his appeal for TDIU by submitting a substantive 
appeal.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, the Board does not have 
jurisdiction over the TDIU claim.  
 

FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by degenerative joint and disc disease; range of 
motion of the thoracolumbar spine is essentially full with 
subjective complaints of pain; there is no competent evidence 
of ankylosis of the thoracolumbar spine and the preponderance 
of the evidence is against  incapacitating episodes of 
intervertebral disc syndrome of any duration, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or an associated compensable 
neurological disorder, including but not limited to bowel or 
bladder impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability, to include degenerative joint and disc 
disease of the lumbosacral spine, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 and March 2007 letters sent to the veteran by the AMC/RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2004 and March 2007 letters from the AMC/RO satisfy 
these mandates.  They informed the veteran about the type of 
evidence needed to support his claim for an increase in his 
back disorder, namely, proof that this disability had grown 
in severity.  This correspondence clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letters additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  The letters also specifically 
asked the veteran to provide VA with any medical reports 
relevant to his claim.  The Board thus finds that the veteran 
received notice of the evidence needed to substantiate his 
higher rating claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
March 2007 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2004 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims, holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that, 
notwithstanding the RO's belated VCAA notice, it cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the January 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez, supra.

The March 2004 and March 2007 letters from the AMC satisfy 
two of the four requirements outlined in Vazquez.  They 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
disability was worse than rated.  They indicated that such 
proof could take the form of doctor's statements, laboratory 
tests or X-rays, and lay statements.  This correspondence 
also notified the veteran that a disability rating would be 
determined by applying relevant Diagnostic Codes.  However, 
neither letter supplied the pertinent Diagnostic Codes or 
informed the veteran that evidence was needed concerning the 
effect the worsening of his back disorder has on his 
employment and daily life.

The Board finds that the veteran is not prejudiced by this 
omission in the adjudication of his increased rating claim.  
In this regard, during the course of this appeal the veteran 
has been represented at the RO and before the BVA by a 
Veterans Service Organization (VSO) recognized by the VA, 
specifically the  Veterans of Foreign Wars of the United 
States (VFW), and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, the veteran's July 2006 hearing testimony indicates 
that he is familiar with the criteria necessary to 
substantiate his claim.  Moreover, history obtained from the 
veteran during October 2004 and June 2007 VA examinations, in 
which he described the effect of the service-connected 
disability on his employability and daily life, along with 
statements and argument presented on his behalf, demonstrates 
actual knowledge on the part of the veteran and his 
representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez case.  Vazquez, supra at 48 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.


b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  Additionally, 
the veteran was afforded VA orthopedic examinations in 
October 2004 and June 2007.  These examinations were thorough 
in nature and adequate for rating the veteran's low back 
disability.  The veteran exercised his right to a hearing and 
provided sworn testimony before a Veterans Law Judge in July 
2006.  The Board finds that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Analysis

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

As to which criteria for rating disabilities of the low back 
or lumbar spine are applicable, the Board first turns to a 
September 2001 RO decision, which granted service connection 
for a back disorder and assigned a 40 percent evaluation from 
September 29, 1999 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which relates to degenerative disc disease or 
intervertebral disc syndrome.  There was in fact medical 
evidence of intervertebral disc syndrome at that time.  A 
November 2004 RO decision, which was issued after the rating 
disabilities of the spine were revised, rated the disability 
as a low back strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, but it is clear from the record that the veteran's 
service-connected low back disability includes degenerative 
joint disease (Code 5242) and degenerative disc disease (Code 
5243) and all of the applicable rating criteria were provided 
in the SOC.  As the veteran filed the claim on appeal in 
December 2003, only the current criteria for rating 
disabilities of the spine are applicable.

Relevant to the instant case, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 50 percent 
rating when he displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238 
(2007).

The Board additionally comments that according to Note (2), 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2007).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).  See also Diagnostic Code 5242.

As for intervertebral disc syndrome (IDS), Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.71a, Note (6) (2007).  Under the latter 
criteria, a veteran with IDS who experiences incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months will garner a 60 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  In addition, 
the regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1) (2007).

The Board also comments that Note (1) accompanying the 
General Rating Formula for Diseases and Injuries of the Spine 
advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2007).

DeLuca Factors

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

However, the Court recently held in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. November 19, 2007) that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  




c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

VA Treatment Notes

In December 2002, the veteran gave a history of chronic low 
back pain.  The assessment included a "spinal disc 
condition."

In April 2003, the veteran gave a history of degenerative 
arthritis in his back.  A physical examination noted no bowel 
or bladder incontinence or systemic symptoms associated with 
his back pain.  The assessment included degenerative disc 
disease with sciatica.  The veteran was referred to physical 
therapy.

A June 2003 mental health treatment note indicates that the 
veteran complained that his low back/knee pain was 
interfering with his life.  In August 2003, the veteran was 
diagnosed with erectile dysfunction but such was not 
attributed to a back disability.  A November 2003 
rheumatology treatment note indicates that the veteran's back 
was "fairly stable."

In June 2004, the veteran reported getting "some relief" 
from medication for his back pain and that "[h]e feels 
things are stable."

In July 2004, the veteran complained of low back pain with 
associated right leg cramps.  He denied having bladder or 
bowel problems.  Upon physical examination, there was no 
tenderness or spasm of the paravertebral muscles.  Flexion 
was to 68 degrees; extension was to 12 degrees; lateral bend 
was to 15 degrees; and rotation was to 25 degrees.  The 
veteran's gait was slightly antalgic on the right.  The MRI 
was consistent with degenerative joint disease with disc 
degeneration at L5-S1 level.  The assessment was obesity and 
chronic low back pain with associated right sciatica, rule 
out right L5-S1 radiculopathy.

A September 2004 EMG of the lower extremities revealed no 
evidence of radiculopathy or neuropathy.

A May 2007 X-ray of the lumbosacral spine revealed lumbar 
disc degenerative changes with marked narrowing in the disc 
space at L5-S1.  There was no fracture or subluxation.  The 
pedicles were intact.

In June 2007, the veteran reported using the heating pad for 
his back pain "with good results."  He denied lower 
extremity numbness, paresthesias, or falls.  He also denied 
bowel or bladder problems.

In July 2007, the veteran complained of low back pain on the 
right side.  He denied any tingling, numbness, or weakness.  
The clinician noted no spinal tenderness and 5/5 strength in 
both lower extremities.

October 2004 VA Spine Examination

The veteran reported daily back pain on the right side of his 
lower back.  He described the pain as throbbing and indicated 
that it radiated down his right leg.  He rated the pain as 
8/10.  Medication, heat, and rest helped relieve the pain.  
The veteran reported flare-ups three times per week lasting 
for "a few hours", which he rated as 10/10.  He also 
reported some numbness and tingling in the right toes, but no 
weakness.  He stated that once his back went out and he lost 
control of his bowel movements, but denied any further 
problems.  He walked without any assistive devices.  The 
veteran reported that he could walk about two blocks before 
having back pain.  He could stand about 20-25 minutes and sit 
for about 30 minutes.  He stated that he felt unsteady and 
described a fall while trying to lift an 80 pound bag.  He 
indicated that his back pain affected his daily activities, 
such as lifting his daughter, making the bed, tying his 
shoes, dressing, and brushing his teeth.  The veteran 
reported that he was self-employed doing handyman services.  
He stated that his back affected his employment because he 
could not do prolonged standing, walking, or bending.  

Upon physical examination, there was no vertebral tenderness.  
There was tenderness in the right lumbar region but not the 
left.  Flexion was to 90 degrees with pain at 90 degrees.  
Extension was to 25 degrees, with pain at 25 degrees.  
Bilateral lateral flexion was to 25 degrees with no pain.  
Bilateral lateral rotation was to 50 degrees with no pain.  
Range of motion during passive, active, and repetitive 
movements were the same.  There was no limitation due to 
weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes.  Deep tendon reflexes 
(including ankle jerks) were normal.  Motor and sensory 
examinations were also normal.  The examiner found no affect 
on the veteran's usual occupation or daily activities. An X-
ray revealed L5-S1 disc degenerative joint disease.

The diagnosis included mild low back strain.  The examiner 
opined that "[r]egarding the unemployabilitiy, [the veteran] 
could do sedentary desk type work or fine motor work."  It 
is not clear whether the examiner reviewed the claims file.

July 2006 Travel Board Hearing

The veteran testified that he takes daily pain medication and 
hot showers "to stimulate everything."  He stated that 
"[w]hen the disc moves, in a certain format or certain way, 
and it pinches the sciatic nerve, I have this sharp pain 
going down the right side of my leg."  He reported having 
numbness or tingling in the right leg.  He reported six 
periods of incapacitation in the previous 12 months, each 
lasting one to two days.  The veteran stated that he did not 
always seek medical care during these periods because he did 
not have someone to watch his daughter.  He also stated that 
the doctor would just tell him to use heat and elevate his 
legs.  The veteran testified that his back pain has been an 
ongoing problem since 2000.  He indicated that his doctors 
had recommended surgery, but that he "was not too keen on 
the idea."  He last worked in 2004 doing metal scrapping and 
construction.  The veteran stated that he could no longer 
work because his back and knees prevent him from doing heavy 
lifting.

June 2007 VA Spine Examination

The veteran reported that his back pain was worse in the 
morning and "sometimes with a bending-type position."  He 
denied any bladder or bowel complaints.  The examiner noted 
that "[n]o true radiculopathy as been documented" and that 
"there has been no history of erectile dysfunction."  The 
veteran did not use any assistive devices.  He reported 
having to sit down and rest with certain movements that 
precipitated discomfort.  He also gave a history of operating 
a handyman business.

Upon physical examination, there was forward flexion to 90 
degrees with mild discomfort at 90 degrees; extension to 30 
degrees with discomfort at 30 degrees; bilateral lateral 
flexion to 30 degrees with mild discomfort at 30 degrees; and 
bilateral lateral rotation to 45 degrees without pain or 
discomfort.  The veteran's gait was normal.  He was able to 
stand in an erect position and touch his toes with minimal 
difficulty.  There was mild flattening of the lumbosacral 
area.  No muscle spasm was evident, but the examiner noted 
tenderness upon palpation over the lumbosacral joint 
primarily on the right side.  Deep tendon reflexes (including 
ankle jerks) were normal.  Straight leg rising was normal on 
the left and positive at six degrees on the right.     

The examiner reviewed the claims file and noted that a 2001 
MRI revealed  degenerative changes at L5-S2 with significant 
central stenosis at L5-S1, mild central stenosis at L4-5, and 
bilateral foraminal stenosis.  The diagnosis was degenerative 
joint disease, lumbosacral spine, with central canal stenosis 
and foraminal stenosis, symptomatic.  Range of motion during 
passive, active, and three repetitive motions were the same.  
There was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes or radiation of pain, and no 
neurological findings or effect on the usual occupation or 
daily activities.  

b. Discussion

The Board finds that a rating in excess of 40 percent for the 
veteran's service-connected back disorder is not warranted 
under the applicable criteria.

Diagnostic Codes 5237 and 5242 dictate that a 50 percent 
rating will be awarded where the veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine.  The medical 
record does not disclose that the veteran has favorable or 
unfavorable ankylosis of the thoracolumbar spine; as 
explained below, range of motion is not significantly 
limited.  

While the veteran has back pain, the physicians who examined 
him in October 2004 and June 2007 specifically noted that 
there were no additional limitations with repetition of 
movement or functional impairment during flare-ups.  Both 
examiners also found that the veteran's lumbar spine 
condition had no affect on his usual occupation or daily 
activities.  Motor and sensory examinations were normal in 
October 2004 and there is no indication of sensory or motor 
impairment upon the most recent examination.  Deep tendon 
reflexes, which include ankle jerks, were normal on both 
occasions.  There is no indication that pain or flare-ups of 
pain results in additional limitation of motion of the 
thoracolumbar spine supported by objective findings to a 
degree that would support a finding of any additional 
limitation of motion to an appreciable degree.  See 38 C.F.R. 
§ 4.40.  Both clinical examinations revealed near full range 
of motion of the back.  There is no competent evidence to 
show that weakness, fatigue, incoordination or any other back 
symptom or sign, or flare-ups of such symptoms, results in 
any appreciable additional limitation of motion.  38 C.F.R. 
§ 4.45.  See also DeLuca, supra.  In fact, as the current 40 
percent evaluation exceeds the maximum rating for limitation 
of motion of the thoracolumbar spine under the criteria for 
rating such, the DeLuca provisions do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The veteran claims that he has incapacitating episodes of 
back pain six times a year lasting one to two days.  However, 
the Board notes there is no medical evidence of 
incapacitating episodes of IDS, let alone such episodes 
necessitating bed-rest prescribed by a physician.  The Board 
acknowledges the August 2003 diagnosis of erectile 
dysfunction.  However, there is no medical evidence in the 
record attributing any such impairment to the veteran's low 
back disability.  Furthermore, aside from one isolated 
episode of bowel impairment, which was not attributed to a 
back disability, the veteran has consistently denied any 
bowel or bladder impairment.  There is no evidence of 
radiculopathy or neuropathy, as evidenced by the September 
2004 EMG.  The Board again notes that sensation and motor 
examinations upon the October 2004 evaluation noted above was 
normal and there is no indication of any sensory or motor 
impairment upon the June 2007 VA spine examination.  Thus, 
the preponderance of the evidence is against a finding that 
the veteran has neurological loss of function as a 
consequence of his service-connected back disability to 
support a separate compensable rating.  See Note 1 after 
Diagnostic Code 5243.  

Accordingly, a rating in excess of 40 percent is not 
warranted under 38 C.F.R. 
§ 4.71a, DCs 5237, 5242 and 5243.  A separate rating under 
Code 5003 is not appropriate as the veteran's limitation of 
motion is compensable under joint-specific guidelines.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There is no 
indication of any hospitalizations.  The veteran has 
testified, and the record supports, that his service-
connected low back disability has interfered with employment.  
However, range of motion of the thoracolumbar spine is not 
appreciably limited and the current 40 percent rating 
contemplates significant industrial impairment.  The 
preponderance of the evidence is against a finding of marked 
industrial impairment due to a back disability within the 
meaning of the cited legal authority.  Thus, the Board 
determines that a referral for consideration of an 
extraschedular rating for the veteran's low back disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


IV.  Conclusion  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for a low back disability, to include 
degenerative joint and disc disease of the lumbosacral spine.  
Thus, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the appeal for a rating in excess of 40 
percent rating for a low back disorder must be denied. 


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability, to include degenerative joint and disc 
disease of the lumbosacral spine, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


